                                              Case 3:20-cv-06903-LB Document 79 Filed 08/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       AUDRA GRAHAM, et al.,                              Case No. 20-cv-06903-LB
                                  12                       Plaintiffs,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING MOTIONS TO
                                  13                v.                                        DISMISS
                                  14       NOOM, INC., et al.,                                Re: ECF Nos. 63 & 64
                                  15                       Defendants.

                                  16

                                  17                                             INTRODUCTION

                                  18         Noom is a web application that helps its users lose weight and lead healthy lifestyles. It uses

                                  19   FullStory’s software to see what visitors to its website are doing.1 The plaintiffs — on behalf of a

                                  20   putative California class — claim that this is an illegal wiretap and a violation of their right to

                                  21   privacy under state law.2 The court previously dismissed the case primarily because the plaintiffs

                                  22   did not plausibly plead wiretapping. The amended complaint does not cure the previous

                                  23   complaint’s deficiencies. The court thus grants Noom’s and FullStory’s motions to dismiss.

                                  24

                                  25

                                  26   1
                                        Second Am. Compl. (SAC) – ECF No. 58 at 2, 5–8 (¶¶ 1, 18–28). Citations refer to material in the
                                  27   Electronic Case File (ECF); pinpoint citations are to the ECF-generated page numbers at the top of
                                       documents.
                                  28   2
                                           Id. at 19–26 (¶¶ 74–116).

                                       ORDER – No. 20-cv-06903-LB
                                              Case 3:20-cv-06903-LB Document 79 Filed 08/13/21 Page 2 of 3




                                   1                                                STATEMENT

                                   2         The previous dismissal order summarized the allegations about the alleged wiretapping.3 The

                                   3   main allegations in the current complaint have not changed. In short, Noom uses FullStory’s

                                   4   “session replay” software to watch what its users are doing. The current complaint adds

                                   5   allegations about how FullStory accesses and analyzes data for its clients (such as indexing it for

                                   6   the client’s use and showing a user’s purchase history).4

                                   7         The previous order found no specific jurisdiction over FullStory, a Georgia-based company

                                   8   incorporated in Delaware.5 The current complaint adds jurisdictional allegations: Noom advertises

                                   9   its services in California, and FullStory “wiretaps geolocation information.”6

                                  10         All parties consented to magistrate jurisdiction under 28 U.S.C. § 636. The court has subject-

                                  11   matter jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d).7 The court held a

                                  12   hearing on August 12, 2021.
Northern District of California
 United States District Court




                                  13                                                  ANALYSIS

                                  14         The parties’ arguments are unchanged. The defendants contend that there is no wiretapping.8

                                  15   The plaintiffs counter that there is wiretapping and that the court erred previously by concluding

                                  16   that as a vendor, FullStory was not a third-party wiretapper.9 The plaintiffs misunderstand the

                                  17   order. FullStory is not a third-party wiretapper because it is not an outsider and instead is a

                                  18   software vendor that provides a service that allows Noom to analyze its own data.10 The plaintiffs

                                  19   do not state a claim for wiretapping (or invasion of privacy based on the wiretapping) for the

                                  20

                                  21

                                  22   3
                                        Order – ECF No. 51 at 2–3. This order incorporates the earlier order’s summary and legal standards
                                  23   by this reference.
                                       4
                                           SAC – ECF No. 58 at 11–13 (¶¶ 41–49).
                                  24   5
                                           Order – ECF No. 51 at 14–16.
                                  25   6
                                           SAC – ECF No. 58 at 4–5 (¶¶ 9, 16).
                                  26
                                       7
                                           Id. at 4 (¶ 14); Consents – ECF Nos. 6, 16, 24.
                                       8
                                           Mots. – ECF No. 63 at 9–12 & ECF No. 64 at 17–22.
                                  27   9
                                           Opp’n – ECF No. 67 at 9–13.
                                  28   10
                                            Order – ECF No. 51 at 8–9.

                                       ORDER – No. 20-cv-06903-LB                            2
                                              Case 3:20-cv-06903-LB Document 79 Filed 08/13/21 Page 3 of 3




                                   1   reasons in the court’s earlier order.11 The new allegations — illuminating the functionalities of the

                                   2   software — do not change this conclusion.

                                   3         The plaintiffs also lack standing for the claim under California’s Invasion of Privacy Act for

                                   4   the reasons in the court’s earlier order: there is no wiretapping, there thus is no injury that creates a

                                   5   private right of action under the statute, and there is no injury in fact that conveys Article III

                                   6   standing.12 Cal. Penal Code § 637.2(a).

                                   7         There is no personal jurisdiction over FullStory either for the reasons in the court’s previous

                                   8   order. FullStory is a Georgia-based vendor incorporated in Delaware that sold a product to Noom.

                                   9   The basis for specific personal jurisdiction remains wiretapping. If there were wiretapping, then

                                  10   there would be personal jurisdiction. But there is no wiretapping.13

                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13         The court dismisses the complaint with prejudice because the plaintiffs did not cure the earlier

                                  14   complaint’s deficiencies. This disposes of ECF Nos. 63 and 64.

                                  15         IT IS SO ORDERED.

                                  16         Dated: August 13, 2021

                                  17                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  18                                                      United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       11
                                            Id. at 6–16.
                                  27   12
                                            Mots. – ECF No. 63 at 14–15 & ECF No. 64 at 24–25; Order – ECF No. 51 at 12.
                                  28   13
                                            Order – ECF No. 51 at 15–16.

                                       ORDER – No. 20-cv-06903-LB                          3
